In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                            ____________________

                              NO. 09-16-00294-CR
                              NO. 09-16-00295-CR
                             ____________________

                     THE STATE OF TEXAS, Appellant

                                       V.

                 JOHN CHAD KOLANDER, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                        Jefferson County, Texas
                  Trial Cause Nos. 16-24978, 16-24979
__________________________________________________________________

                                    ORDER

      On September 30, 2016, appellee John Chad Kolander filed a motion to

supplement the record with (1) “the orders under which District Judge John

Stevens was assigned these cases and then recused himself; and (2) the August 19,

2016[,] letter from District Attorney (formerly District Judge) Bob Wortham to the

[special] prosecutor, in which Wortham disavows being a victim or complaining

witness[.]” Kolander contended that “the orders related to assignment of and


                                        1
recusal by District Judge John Stevens for an unknown reason are held only by

Judge Stevens and/or the prosecutor.” Kolander contends that his counsel received

the correspondence between Wortham and the special prosecutor from the

prosecutor via email, but the correspondence is not in the record. On October 11,

2016, this Court granted Kolander’s motion and ordered a supplemental clerk’s

record. On October 25, 2016, the District Clerk’s office sent a letter which certified

to this Court that despite a diligent effort to comply with the request to supplement

the record, the record does not contain the requested documents.

      It is, therefore, ORDERED that the appeals are abated and the causes are

remanded to the trial court for an evidentiary hearing to settle the issue of whether

the requested documents should be included in the record, and to file with the

Court of Appeals by December 19, 2016, a reporter’s record of the hearing, as well

as a supplemental clerk’s record containing a copy of the trial court’s order and

any documents the trial judge determines should be added to the record. All

appellate timetables are suspended while the cases are before the trial court.

      ORDER ENTERED November 15, 2016.

                                                    PER CURIAM

Before McKeithen, C.J., Kreger and Horton, JJ.



                                          2